DETAILED ACTION
Claims 1-8 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comments – re: 35 USC § 101
The claims fall within at least one of the four categories of patent eligible subject matter. The claimed invention is directed to “a freight shipping system used for real-time updating freight shipping information” (Spec: p. 1: 6-8), which generally incorporates a mental process (since shipping data may be gathered by a human, shipping decisions may be made by a human, and shipping may be actively performed by humans) and organizing human activity (since shipping is an example of commercial interactions and/or business relationships). However, apparatus claim 1 and its dependent claims 2-5 present specific details regarding additional elements with particular integrated functionality that present an ordered combination that amounts to significantly more than the abstract ideas. These details regarding the additional elements and integrated functionality also apply the abstract ideas in a meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment. While many of the details of the additional elements are limited to the preamble of method claim 6 and its dependent claims 7-8, the claimed steps in the body of the claims incorporate sufficient integration of a transport means and an unmanned handling unit to pick up and store a modular container with a packed shipment as well as a specific manner in which delivery information is recorded and transmitted between specific additional elements to present an ordered combination that amounts to significantly more than the abstract ideas and to present additional elements and integrated functionality that apply the abstract ideas in a meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment. Therefore, claims 1-8 are deemed to be statutory under 35 U.S.C. § 101.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“first storing unit” in claim 1 – The “first storing unit” may comprise immobilized columns, as disclosed on page 8 (line 15) of the Specification and in Figures 2, 3, and 8 (as part numbers 20 and 20’).
“wireless communication means” in claims 1 and 6 – The “wireless communications means” may be a 5G network and/or include a bus or 4G means, as disclosed on page 10 (lines 4-6) of the Specification.
“communication unit” in claim 2 – The “communication unit” may be a wired network, as disclosed on page 12 (line 21) of the Specification.
“second storing unit” in claim 3 -- The “second storing unit” may comprise standard slot shelves, as disclosed on page 13 (lines 8-9) of the Specification and in Figure 10 (as part number 32’).
“storing unit” in claim 6 – The “storing unit” may comprise immobilized columns, as disclosed on page 8 (line 15) of the Specification and in Figures 2, 3, and 8 (as part numbers 20 and 20’) or standard slot shelves, as disclosed on page 13 (lines 8-9) of the Specification and in Figure 10 (as part number 32’).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
“transport means” in claim 1 – The transport means includes at least one unmanned handling unit having a plurality of standard slots. The transport means and the included unmanned handling unit are modified by sufficient structure for performing the respective functions (e.g., picking up the standard sized modular container); therefore, the transport means is not interpreted under 35 U.S.C. § 112(f). Similar analysis applies to the recitations of “transport means” and “unmanned handling unit” in claim 6. (The unmanned handling unit also is not interpreted under 35 U.S.C. § 112(f) since it is modified by sufficient structure for performing the respective functions, e.g., in claims 1 and 5). It is noted that the “transport means” is further modified by sufficient structure (e.g., “at least one second storing unit,” which is interpreted under 35 U.S.C. § 112(f)) for performing the function of storing in dependent claim 3. It is additionally noted that the “transport means” is further modified by sufficient structure (e.g., “at least one opening and a passageway”) for performing the function of allowing the unmanned handling unit to enter and exit in dependent claim 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is no antecedent basis for “the client” and “the predetermined target” in the last two lines of claim 1. Dependent claims 2-5 inherit these rejections. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fosgard (US 2019/0164113) in view of Haid (US 2021/0155409).
[Claim 1]	Fosgard discloses a reconfigurable decentralized freight shipping system, configured for a shipper to send at least one shipment to a predetermined target (¶¶ 36, 38), the shipment being pre-packed into a standard sized modular container (fig. 5, ¶¶ 36, 38, 41-42, 65, 72 – Containers are understood to fit on the carriers, thereby rendering them of a standard size for the container. Materials may be stored modularly within the carriers. In ¶ 72, it is specifically stated that “the storage container 432 may be configured to fit inside of the carrier body 410 and on top of the platform 412.”; ¶¶ 31, 49, 71, 80-82 – Carriers are designed to attach themselves to railway transport/transit vehicles or ride onboard the transit vehicle. The carriers are examples of unmanned handling units and the railway transit/transport vehicles are examples of transport means) and the shipper pre-inputting shipping information including shipment information and predetermined target information to the decentralized freight shipping system (¶¶ 57, 70); wherein when the shipper and/or the predetermined target modifies the shipping information to updated shipping information, delivery is modified in real time (¶¶ 56-58, 70); wherein the decentralized freight shipping system comprises: 
at least one freight terminal (¶¶ 36-38 – There are hubs at which materials and/or containers with materials may be stored during the delivery process at decentralized storage locations), including at least one first storing unit configured for storing the standard sized modular container with the shipment packed (¶ 38 – “…the storage hub 40 may or may not include overhead coverings and/or walls to protect the materials. In some embodiments, the materials may be enclosed in one or more containers for protection from theft, vandalism, and the natural elements.”); 
a plurality of transport means operating in respective operating areas, each of the operating areas being at least intersected with at least another one of the operating areas, each of the transport means including at least one unmanned handling unit, each unmanned handling unit having a plurality of standard slots, the unmanned handling unit being configured for picking up the standard sized modular container with the shipment packed, securely storing the standard sized modular container into one of the standard slots, and recording position of the standard slot (fig. 5, ¶¶ 36, 38, 41-42, 65, 72 – Containers are understood to fit on the carriers, thereby rendering them of a standard size for the container. Materials may be stored modularly within the carriers. In ¶ 72, it is specifically stated that “the storage container 432 may be configured to fit inside of the carrier body 410 and on top of the platform 412.”; ¶¶ 31, 49, 71, 80-82 – Carriers are designed to attach themselves to railway transport/transit vehicles or ride onboard the transit vehicle. The carriers are examples of unmanned handling units and the railway transit/transport vehicles are examples of transport means; ¶¶ 8, 38, 43, 58, 68, 70 -- Theft may be detected and/or prevented; ¶¶ 30, 51, 57, 79 – Transit routes are used to determine how to transport carriers (unmanned handling units) and materials with transport means operating in various areas, including areas convenient to the carriers (unmanned handling units); fig. 5, ¶¶ 72-75 – Parcels may be stored on each carrier (unmanned handling unit) in a locker system and each compartment storing a locked parcel may only be accessed by the specific customer authorized to pick up the particular parcel. Since each compartment may only be accessed by a customer authorized to access the particular parcel in each respective compartment, it is understood that the correlation of the parcel to the compartment, i.e., standard slot, must be noted, i.e., recorded. As seen in fig. 5 and ¶¶ 72-73, 75, compartments 434 and 438 are examples of standardized slots);
a plurality of wireless communication means respectively installed in the plurality of transport means (¶ 82 – “the carrier 616 may be in wireless communication with the transit vehicle 600”), the wireless communication means being configured for converting data of the respective unmanned handling unit of the plurality of transport means, loaded conditions of the respective standard slots, and position of the standard slot where the standard sized modular container with the shipment packed is stored, into updated payload information to transmit (¶¶ 60-62 – A customer may be able to use a smart phone application to track movement on a parcel in a storage locker on a carrier in real time. The customer is provided, via the smart phone application, with parcel, locker, and delivery information so that the customer may pick up the parcel at the appropriate delivery location and the appropriate time and using the appropriate access information; fig. 5, ¶¶ 72-75 – Parcels may be stored on each carrier (unmanned handling unit) in a locker system and each compartment (i.e., each of multiple standard slots, as exemplified by compartments 434 and 438) storing a locked parcel may only be accessed by the specific customer authorized to pick up the particular parcel; ¶¶ 24-25, 69, 82 – Real-time delivery data may be tracked via GPS and/or using a server and communications may be performed wirelessly and/or via a cellular radio tower); and 
at least one server storing transit information regarding the respective operating areas of the transport means and their current locations, the server being configured for receiving the shipping information and the payload information, wherein based on the received shipping information and payload information, the server computes the operating areas traversed for delivering the standard sized modular container with the shipment packed from the freight terminal to work out a delivery solution, and transmits delivery information corresponding to the delivery solution, and when receiving the updated shipping information changed by the client and/or the predetermined target, updates the delivery solution in real time (¶¶ 24-25, 50-62, 69, 82 – Delivery updates are tracked in real time. Delivery solutions may be determined based on details of the payload, availability of suitable transport, etc. A server and transport means facilitate these operations; ¶¶ 24-25, 69, 82 – Real-time delivery data may be tracked via GPS and/or using a server and communications may be performed wirelessly and/or via a cellular radio tower; The claim does not define who the client is; therefore, the client may be interpreted as any involved party/entity).
As explained above, Fosgard discloses the shipment being pre-packed into a standard sized modular container; however, Fosgard does not explicitly disclose the standard sized modular container being selected from a plurality of preset sizes. Haid discloses that cargo receptacles may come in different standard sizes, the appropriate dimensions of which may be selected based on their suitability for particular cargo (Haid: ¶¶ 84, 117, 131). The cargo receptacles are used to transport cargo, including to and from receptacles carts, the receptacle carts being transfer positions (e.g., freight terminals) for cargo, and the cargo receptacles may be transported via autonomous vehicles designed specifically to handle the cargo receptacles (Haid: ¶¶ 122, 131-136). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fosgard to incorporate the standard sized modular container being selected from a plurality of preset sizes in order to achieve the following logistical benefits described in Haid:
[0090] The cargo logistics system has the advantage in that it allows for dynamic transfer and sorting of cargo. On the fly, the cargo logistics system may assign cargo receptacle carts to destinations and cargo receptacles to cargo receptacle carts and may at any time change assignments and rearrange cargo receptacles.
[0091] Given the re-useability of the cargo receptacles and provided the availability of dynamic information on cargo, cargo receptacles, sizes, loads and localization thereof, the cargo logistics system is also configured to consolidate and coordinate cargo logistics by selecting, moving, and, in particular, bringing together cargo receptacles at predefined locations.
[0092] In a variation, the cargo logistics systems comprises a transport management system configured to select shipment methods based on a dynamic database of available delivery routes, delivery route capacity, current and historical shipment data, each of which may be determined by AI or from external data sources. The transport management system may be a part of the tracking system or it may be separate and interconnected to the tracking system. Using the dynamic data, the transport management system is configured to determine an optimal shipping method for cargo, such as last mile delivery or indirect routing via additional sorting centers or city depots. Participating in the determined optimal shipping method, the vehicles are for example configured to receive instructions from the tracking system to move occupied cargo receptacle carts ready for shipment to a loading area and load them onto appropriate transport vehicles used in long haul FTL, short haul LTL, courier, express, and/or private transport, said transport vehicles including autonomous vehicles such as drones, trucks, bikes, cars, aircraft and ships.
[0093] The cargo logistics system also has the advantage that it can be configured to perform last minute changes or transport optimizations. For example, in case of deviations between expected and real volumes per destination or last minute changes of customers, the cargo logistics system, in particular its tracking system, may be configured to instruct the vehicle or vehicles to pick, rearrange, or single out cargo receptacles from cargo receptacle carts having a destination for direct or express shipment routed separately. Another advantage is that individual shipments can be moved out or into a cargo receptacle cart or cargo storage unit without unloading and loading of the whole cargo receptacle cart or cargo storage unit.
[0094] In a variation, the cargo logistics system, in particular its tracking system is configured to determine the timing and sequence of cargo deliveries, wherein exact shipment information and storage location of cargo receptacles and cargo receptacle carts on the transport vehicles are available to the tracking system, in particular the transport management system. Based thereon, the tracking system is configured to determine what cargo shall be delivered, how, and when. Compared to today's last mile delivery systems, where drivers manually sort cargo into delivery trucks, it is possible to save a lot of time and labor. Localizing cargo receptacles and cargo receptacle carts, the cargo logistics system can automatically update shipment status of each shipment.

	Additionally, Fosgard transmits updated delivery information corresponding to the delivery solution from the server to the carrier transceiver (Fosgard: ¶¶ 4, 7, 51, 56-62, 69) and the carrier transceiver may communicate directly with the transit vehicle (Fosgard: ¶ 69).  Fosgard does not explicitly disclose that the server transmits delivery information corresponding to the delivery solution to the transport means. However, Fosgard does transmit delivery information corresponding to the delivery solution from the server to the transit agency (Fosgard: ¶¶ 20, 51, 56, 61, 94). Fosgard simply fails to explicitly disclose that such information is transmitted directly from the server to the actual transport means. Fosgard recognizes the importance of sharing information between the carrier and a transit vehicle (Fosgard: ¶ 69). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fosgard such that the server transmits delivery information corresponding to the delivery solution to the transport means in order to ensure that the transport means has access to all relevant transportation and delivery information possessed by the server since sharing relevant transportation information with the appropriate entities “may be particularly useful for enabling the precise and removable docking of the carrier 400 with the transit vehicle, as well as to reduce carrier congestion at and near transit links,” as suggested in ¶ 69 of Fosgard.
[Claim 2]	Fosgard discloses that materials may be transferred at certain locations and stored at a storage hub (Fosgard: ¶¶ 38, 49). Fosgard does not explicitly disclose wherein each the freight terminals further comprises a communication unit configured for uploading identity data of the standard sized modular container with the shipment packed, and the position of the standard sized modular container in the freight terminal to at least one of the unmanned handling unit, the transport means, and the server. Haid discloses that a cargo receptacle may use LED lights that emit a given color corresponding to the respective fill status of a cargo receptacle and/or whether or not a cargo receptacle should be moved by service personnel and/or by a vehicle (Haid: ¶¶ 21, 47). The tracking system of the cargo logistics system may receive tracking information and may use electronic means to track the cargo located in the various cargo receptacles and link that information to the related details including cargo item, size, and capacity of the cargo receptacle cart (Haid: ¶¶ 77-82). Such information may be used to facilitate use of an appropriate cargo receptacle and to transfer the respective cargo receptacle to the appropriate cart and/or vehicle while conveying the appropriate instructions to a vehicle identified for transport of particular cargo, receptacles, and/or carts (Haid: ¶¶ 83-92). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fosgard wherein each the freight terminals further comprises a communication unit configured for uploading identity data of the standard sized modular container with the shipment packed, and the position of the standard sized modular container in the freight terminal to at least one of the unmanned handling unit, the transport means, and the server in order to achieve the following logistical benefits described in Haid:
[0090] The cargo logistics system has the advantage in that it allows for dynamic transfer and sorting of cargo. On the fly, the cargo logistics system may assign cargo receptacle carts to destinations and cargo receptacles to cargo receptacle carts and may at any time change assignments and rearrange cargo receptacles.
[0091] Given the re-useability of the cargo receptacles and provided the availability of dynamic information on cargo, cargo receptacles, sizes, loads and localization thereof, the cargo logistics system is also configured to consolidate and coordinate cargo logistics by selecting, moving, and, in particular, bringing together cargo receptacles at predefined locations.
[0092] In a variation, the cargo logistics systems comprises a transport management system configured to select shipment methods based on a dynamic database of available delivery routes, delivery route capacity, current and historical shipment data, each of which may be determined by AI or from external data sources. The transport management system may be a part of the tracking system or it may be separate and interconnected to the tracking system. Using the dynamic data, the transport management system is configured to determine an optimal shipping method for cargo, such as last mile delivery or indirect routing via additional sorting centers or city depots. Participating in the determined optimal shipping method, the vehicles are for example configured to receive instructions from the tracking system to move occupied cargo receptacle carts ready for shipment to a loading area and load them onto appropriate transport vehicles used in long haul FTL, short haul LTL, courier, express, and/or private transport, said transport vehicles including autonomous vehicles such as drones, trucks, bikes, cars, aircraft and ships.
[0093] The cargo logistics system also has the advantage that it can be configured to perform last minute changes or transport optimizations. For example, in case of deviations between expected and real volumes per destination or last minute changes of customers, the cargo logistics system, in particular its tracking system, may be configured to instruct the vehicle or vehicles to pick, rearrange, or single out cargo receptacles from cargo receptacle carts having a destination for direct or express shipment routed separately. Another advantage is that individual shipments can be moved out or into a cargo receptacle cart or cargo storage unit without unloading and loading of the whole cargo receptacle cart or cargo storage unit.
[0094] In a variation, the cargo logistics system, in particular its tracking system is configured to determine the timing and sequence of cargo deliveries, wherein exact shipment information and storage location of cargo receptacles and cargo receptacle carts on the transport vehicles are available to the tracking system, in particular the transport management system. Based thereon, the tracking system is configured to determine what cargo shall be delivered, how, and when. Compared to today's last mile delivery systems, where drivers manually sort cargo into delivery trucks, it is possible to save a lot of time and labor. Localizing cargo receptacles and cargo receptacle carts, the cargo logistics system can automatically update shipment status of each shipment.
[Claim 3]	Fosgard discloses wherein the transport means further comprises at least one second storing unit configured for storing the shipped standard sized modular container with the shipment packed (¶¶ 51, 80-83 –The transit vehicle includes space for the carrier with the standard sized module container for storing at least one parcel).
[Claim 4]	Fosgard discloses wherein the transport means comprises at least one opening and a passageway for the unmanned handling unit to enter and exit (¶¶ 80-83).
[Claim 5]	Fosgard discloses wherein the unmanned handling unit is a dynamic balancing cart (figs. 4, 5, ¶¶ 64-75).
[Claim 6]	Fosgard discloses a reconfigurable decentralized freight shipping method, configured for a shipper to ship at least one shipment to a predetermined target via a reconfigurable decentralized freight shipping system, the shipment being pre-packed in a standard sized modular container (¶¶ 36, 38), the shipment being pre-packed into a standard sized modular container (fig. 5, ¶¶ 36, 38, 41-42, 65, 72 – Containers are understood to fit on the carriers, thereby rendering them of a standard size for the container. Materials may be stored modularly within the carriers. In ¶ 72, it is specifically stated that “the storage container 432 may be configured to fit inside of the carrier body 410 and on top of the platform 412.”; ¶¶ 31, 49, 71, 80-82 – Carriers are designed to attach themselves to railway transport/transit vehicles or ride onboard the transit vehicle. The carriers are examples of unmanned handling units and the railway transit/transport vehicles are examples of transport means), the reconfigurable decentralized freight shipping system comprising: at least one freight terminal (¶¶ 36-38 – There are hubs at which materials and/or containers with materials may be stored during the delivery process at decentralized storage locations), including at least one first storing unit configured for storing the standard sized modular container with the shipment packed (¶ 38 – “…the storage hub 40 may or may not include overhead coverings and/or walls to protect the materials. In some embodiments, the materials may be enclosed in one or more containers for protection from theft, vandalism, and the natural elements.”); a plurality of transport means operating in respective operating areas (fig. 5, ¶¶ 36, 38, 41-42, 65, 72 – Containers are understood to fit on the carriers, thereby rendering them of a standard size for the container. Materials may be stored modularly within the carriers. In ¶ 72, it is specifically stated that “the storage container 432 may be configured to fit inside of the carrier body 410 and on top of the platform 412.”; ¶¶ 31, 49, 71, 80-82 – Carriers are designed to attach themselves to railway transport/transit vehicles or ride onboard the transit vehicle. The carriers are examples of unmanned handling units and the railway transit/transport vehicles are examples of transport means; ¶¶ 8, 38, 43, 58, 68, 70 -- Theft may be detected and/or prevented; ¶¶ 30, 51, 57, 79 – Transit routes are used to determine how to transport carriers (unmanned handling units); a plurality of wireless communication means respectively installed in the transport means (¶¶ 24-25, 69, 82), and at least one server in communicative connection with the wireless communication means (¶¶ 24-25, 50-62, 69, 82), the freight terminal including at least one storing unit configured for storing the standard sized modular container with the shipment packed (¶ 38 – “…the storage hub 40 may or may not include overhead coverings and/or walls to protect the materials. In some embodiments, the materials may be enclosed in one or more containers for protection from theft, vandalism, and the natural elements.”); each of the operating areas being at least intersected with at least another one of the operating areas, each of the transport means including at least one unmanned handling unit, each unmanned handling unit having a plurality of standard slots, and the server storing transit information including the respective operating areas of the transport means and their current locations (fig. 5, ¶¶ 36, 38, 41-42, 65, 72 – Containers are understood to fit on the carriers, thereby rendering them of a standard size for the container. Materials may be stored modularly within the carriers. In ¶ 72, it is specifically stated that “the storage container 432 may be configured to fit inside of the carrier body 410 and on top of the platform 412.”; ¶¶ 31, 49, 71, 80-82 – Carriers are designed to attach themselves to railway transport/transit vehicles or ride onboard the transit vehicle. The carriers are examples of unmanned handling units and the railway transit/transport vehicles are examples of transport means; ¶¶ 8, 38, 43, 58, 68, 70 -- Theft may be detected and/or prevented; ¶¶ 30, 51, 57, 79 – Transit routes are used to determine how to transport carriers (unmanned handling units) and materials with transport means operating in various areas, including areas convenient to the carriers (unmanned handling units); fig. 5, ¶¶ 72-75 – Parcels may be stored on each carrier (unmanned handling unit) in a locker system and each compartment storing a locked parcel may only be accessed by the specific customer authorized to pick up the particular parcel. Since each compartment may only be accessed by a customer authorized to access the particular parcel in each respective compartment, it is understood that the correlation of the parcel to the compartment, i.e., standard slot, must be noted, i.e., recorded. As seen in fig. 5 and ¶¶ 72-73, 75, compartments 434 and 438 are examples of standardized slots); wherein the reconfigurable decentralized freight shipping method comprises steps of: 
a) receiving, by the server, shipping information from the shipper, wherein the shipping information includes location of the freight terminal, and predetermined target data; and receiving payload information transmitted from the wireless communication means, wherein the payload information includes data regarding the respective unmanned handling units of the transport means, and loaded conditions of the respective standard slots on the respective unmanned handling units (¶¶ 24-25, 50-62, 69, 82 – Delivery updates are tracked in real time. Delivery solutions may be determined based on details of the payload, availability of suitable transport, etc. A server and transport means facilitate these operations; ¶¶ 24-25, 69, 82 – Real-time delivery data may be tracked via GPS and/or using a server and communications may be performed wirelessly and/or via a cellular radio tower; The claim does not define who the client is; therefore, the client may be interpreted as any involved party/entity; ¶¶ 6, 32, 37, 51, 56, 67, 80, 82-83 – Space constraints and requirements are taken into account. Since a locker storing a parcel on an unmanned vehicle may be set up to solely be accessible by a particular customer, as seen in ¶¶ 72-75, it is understood that loaded conditions are associated with the respective standard slots on the respective unmanned handling units).
b) determining, by the server, a delivery solution for the standard sized modular container with the shipment packed based on the shipping information, the transit information, and the payload information (¶¶ 24-25, 50-62, 69, 82 – Delivery updates are tracked in real time. Delivery solutions may be determined based on details of the payload, availability of suitable transport, etc. A server and transport means facilitate these operations; ¶¶ 24-25, 69, 82 – Real-time delivery data may be tracked via GPS and/or using a server and communications may be performed wirelessly and/or via a cellular radio tower; The claim does not define who the client is; therefore, the client may be interpreted as any involved party/entity).
d) securely storing, by the unmanned handling unit, the standard sized modular container with the shipment packed into one of the standard slots, and recording the position of the standard slot; then, transmitting, by the wireless communication means, updated payload information to the server (¶ 82 – “the carrier 616 may be in wireless communication with the transit vehicle 600”; ¶¶ 60-62 – A customer may be able to use a smart phone application to track movement on a parcel in a storage locker on a carrier in real time. The customer is provided, via the smart phone application, with parcel, locker, and delivery information so that the customer may pick up the parcel at the appropriate delivery location and the appropriate time and using the appropriate access information; fig. 5, ¶¶ 72-75 – Parcels may be stored on each carrier (unmanned handling unit) in a locker system and each compartment (i.e., each of multiple standard slots, as exemplified by compartments 434 and 438) storing a locked parcel may only be accessed by the specific customer authorized to pick up the particular parcel; ¶¶ 24-25, 69, 82 – Real-time delivery data may be tracked via GPS and/or using a server and communications may be performed wirelessly and/or via a cellular radio tower); and 
e) in cases where the shipper and/or the predetermined target changes the shipping information to updated shipping information, updating in real-time, by the server through computing, the delivery solution based on the updated shipping information, and transmitting updated delivery information corresponding to the updated delivery solution to the transport means (¶¶ 24-25, 50-62, 69, 82 – Delivery updates are tracked in real time. Delivery solutions may be determined based on details of the payload, availability of suitable transport, etc. A server and transport means facilitate these operations; ¶¶ 24-25, 69, 82 – Real-time delivery data may be tracked via GPS and/or using a server and communications may be performed wirelessly and/or via a cellular radio tower; The claim does not define who the client is; therefore, the client may be interpreted as any involved party/entity).
As explained above, Fosgard discloses the shipment being pre-packed into a standard sized modular container; however, Fosgard does not explicitly disclose the standard sized modular container being selected from a plurality of preset sizes. Fosgard also fails to explicitly disclose that the server receives, from the shipper, information regarding size of the standard sized modular container. Haid discloses that cargo receptacles may come in different standard sizes, the appropriate dimensions of which may be selected based on their suitability for particular cargo (Haid: ¶¶ 84, 117, 131). The cargo receptacles are used to transport cargo, including to and from receptacles carts, the receptacle carts being transfer positions (e.g., freight terminals) for cargo, and the cargo receptacles may be transported via autonomous vehicles designed specifically to handle the cargo receptacles (Haid: ¶¶ 122, 131-136). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fosgard to incorporate the standard sized modular container being selected from a plurality of preset sizes and to modify Fosgard such that that the server receives, from the shipper, information regarding size of the standard sized modular container in order to achieve the following logistical benefits described in Haid:
[0090] The cargo logistics system has the advantage in that it allows for dynamic transfer and sorting of cargo. On the fly, the cargo logistics system may assign cargo receptacle carts to destinations and cargo receptacles to cargo receptacle carts and may at any time change assignments and rearrange cargo receptacles.
[0091] Given the re-useability of the cargo receptacles and provided the availability of dynamic information on cargo, cargo receptacles, sizes, loads and localization thereof, the cargo logistics system is also configured to consolidate and coordinate cargo logistics by selecting, moving, and, in particular, bringing together cargo receptacles at predefined locations.
[0092] In a variation, the cargo logistics systems comprises a transport management system configured to select shipment methods based on a dynamic database of available delivery routes, delivery route capacity, current and historical shipment data, each of which may be determined by AI or from external data sources. The transport management system may be a part of the tracking system or it may be separate and interconnected to the tracking system. Using the dynamic data, the transport management system is configured to determine an optimal shipping method for cargo, such as last mile delivery or indirect routing via additional sorting centers or city depots. Participating in the determined optimal shipping method, the vehicles are for example configured to receive instructions from the tracking system to move occupied cargo receptacle carts ready for shipment to a loading area and load them onto appropriate transport vehicles used in long haul FTL, short haul LTL, courier, express, and/or private transport, said transport vehicles including autonomous vehicles such as drones, trucks, bikes, cars, aircraft and ships.
[0093] The cargo logistics system also has the advantage that it can be configured to perform last minute changes or transport optimizations. For example, in case of deviations between expected and real volumes per destination or last minute changes of customers, the cargo logistics system, in particular its tracking system, may be configured to instruct the vehicle or vehicles to pick, rearrange, or single out cargo receptacles from cargo receptacle carts having a destination for direct or express shipment routed separately. Another advantage is that individual shipments can be moved out or into a cargo receptacle cart or cargo storage unit without unloading and loading of the whole cargo receptacle cart or cargo storage unit.
[0094] In a variation, the cargo logistics system, in particular its tracking system is configured to determine the timing and sequence of cargo deliveries, wherein exact shipment information and storage location of cargo receptacles and cargo receptacle carts on the transport vehicles are available to the tracking system, in particular the transport management system. Based thereon, the tracking system is configured to determine what cargo shall be delivered, how, and when. Compared to today's last mile delivery systems, where drivers manually sort cargo into delivery trucks, it is possible to save a lot of time and labor. Localizing cargo receptacles and cargo receptacle carts, the cargo logistics system can automatically update shipment status of each shipment.

Additionally, Fosgard transmits updated delivery information corresponding to the delivery solution from the server to the carrier transceiver (Fosgard: ¶¶ 4, 7, 51, 56-62, 69) and the carrier transceiver may communicate directly with the transit vehicle (Fosgard: ¶ 69).  Fosgard does not explicitly disclose:
c) transmitting, by the server via the wireless communication means, at least part of the delivery solution as delivery information to the transport means to instruct the transport means to travel to the freight terminal to pick up, via the unmanned handling unit, the standard sized modular container t with the shipment packed; 
and that the server transmits updated delivery information corresponding to the updated delivery solution to the transport means. 
However, Fosgard does transmit delivery information corresponding to the delivery solution from the server to the transit agency (Fosgard: ¶¶ 20, 51, 56, 61, 94). Fosgard simply fails to explicitly disclose that such information is transmitted directly from the server to the actual transport means. Fosgard recognizes the importance of sharing information between the carrier and a transit vehicle (Fosgard: ¶ 69). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fosgard to perform the step of c) transmitting, by the server via the wireless communication means, at least part of the delivery solution as delivery information to the transport means to instruct the transport means to travel to the freight terminal to pick up, via the unmanned handling unit, the standard sized modular container t with the shipment packed; and such that the server transmits updated delivery information corresponding to the updated delivery solution to the transport means in order to ensure that the transport means has access to all relevant transportation and delivery information possessed by the server since sharing relevant transportation information with the appropriate entities “may be particularly useful for enabling the precise and removable docking of the carrier 400 with the transit vehicle, as well as to reduce carrier congestion at and near transit links,” as suggested in ¶ 69 of Fosgard.
[Claim 7]	Fosgard discloses an exchanging step f) of instructing the transport means to exchange, with another transport means, the standard sized modular container with the shipment packed at an intersection with the neighboring operation region (title, fig. 1, ¶¶ 30, 86 – Intermodal means are used to complete a delivery. A transfer point for transferring cargo is an example of an intersection of neighboring operating regions; ¶¶ 31, 49, 71, 80-82 – Carriers are designed to attach themselves to railway transport/transit vehicles or ride onboard the transit vehicle. The carriers are examples of unmanned handling units and the railway transit/transport vehicles are examples of transport means; ¶¶ 8, 38, 43, 58, 68, 70 -- Theft may be detected and/or prevented; ¶¶ 30, 51, 57, 79 – Transit routes are used to determine how to transport carriers (unmanned handling units) and materials with transport means operating in various areas accessible, including areas convenient to the carriers (unmanned handling units); As seen in fig. 5 and ¶¶ 72-73, 75, compartments 434 and 438 are examples of standardized slots).
[Claim 8]	Fosgard does not explicitly disclose a sorting step g) of sorting, by the at least one unmanned handling unit of the transport means, the standard sized modular container with the shipment packed, and changing position of the standard slot storing the standard sized modular container during travelling and/or parking period of the transport means. Haid discloses that a cargo receptacle may use LED lights that emit a given color corresponding to the respective fill status of a cargo receptacle and/or whether or not a cargo receptacle should be moved by service personnel and/or or a vehicle (Haid: ¶¶ 21, 47). The tracking system of the cargo logistics system may receive tracking information and may use electronic means to track the cargo located in the various cargo receptacles and link that information to the related details including cargo item, size, and capacity of the cargo receptacle cart (Haid: ¶¶ 77-82). Such information may be used to facilitate use of an appropriate cargo receptacle and to transfer the respective cargo receptacle to the appropriate cart and/or vehicle while conveying the appropriate instructions to a vehicle identified for transport of particular cargo, receptacles, and/or carts (Haid: ¶¶ 83-92). Cargo and cargo receptacles may be sorted to determine which cargo receptacles have to be moved and/or the route of the cargo receptacle cart (Haid: ¶¶ 63, 66, 71). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Fosgard to perform a sorting step g) of sorting, by the at least one unmanned handling unit of the transport means, the standard sized modular container with the shipment packed, and changing position of the standard slot storing the standard sized modular container during travelling and/or parking period of the transport means in order to achieve the following logistical benefits described in Haid:
[0074] A cargo receptacle, cargo receptacle cart, a vehicle and/or a cargo logistics method and system as described in this document advantageously permit transport and sorting of cargo without multiple loading and unloading of parcels onto conveyors. Flexible delivery of cargo is facilitated without rigid delivery cycles and times (e.g. overnight via courier and parcel delivery in the morning or afternoon/evening), customers can choose the speed of the delivery, in particular via direct routing. Cargo can be consolidated and flexibly rescheduled. Cargo returns are simplified without complicated processes for the customer, such as finding the right size cardboard box, adding packing and cushioning material, sealing, labelling, ordering the courier, arranging for a pick-up window or bringing the cargo to the courier station, or parcel box or locker. Cargo returns may simply be returned in the described cargo receptacle with delivery personnel. Cargo can be handled quickly but with care, it need not be transported long distances of rugged conveyor transport and sorting machines. Use of fixed equipment installations is minimized, since the cargo can be transported, transferred and stored using the cargo receptacle and cargo receptacle cart. As a result, the logistics are much more cost efficient, having 30-60% lower investment and operating costs. Further, new logistics services are made viable by leveraging the circulation of the cargo receptacles towards a sustainable circular economy.
[0075] Advantageously, the cargo receptacles and the carts which carry them can be stored and transported as needed in a space-saving manner, whereas traditional systems with fixed storage shelves lack flexibility and space efficiency, in particular with varying shipment sizes. Because the sorting of cargo is done directly from a receptacle cart to another by means of vehicles, no separate conveyor or sorter-grid based sorting equipment is required. Cargo can remain in cargo receptacles from start to destination, or be sorted between cargo receptacle carts, and can thus be handled with maximum care.
[0090] The cargo logistics system has the advantage in that it allows for dynamic transfer and sorting of cargo. On the fly, the cargo logistics system may assign cargo receptacle carts to destinations and cargo receptacles to cargo receptacle carts and may at any time change assignments and rearrange cargo receptacles.
[0091] Given the re-useability of the cargo receptacles and provided the availability of dynamic information on cargo, cargo receptacles, sizes, loads and localization thereof, the cargo logistics system is also configured to consolidate and coordinate cargo logistics by selecting, moving, and, in particular, bringing together cargo receptacles at predefined locations.
[0092] In a variation, the cargo logistics systems comprises a transport management system configured to select shipment methods based on a dynamic database of available delivery routes, delivery route capacity, current and historical shipment data, each of which may be determined by AI or from external data sources. The transport management system may be a part of the tracking system or it may be separate and interconnected to the tracking system. Using the dynamic data, the transport management system is configured to determine an optimal shipping method for cargo, such as last mile delivery or indirect routing via additional sorting centers or city depots. Participating in the determined optimal shipping method, the vehicles are for example configured to receive instructions from the tracking system to move occupied cargo receptacle carts ready for shipment to a loading area and load them onto appropriate transport vehicles used in long haul FTL, short haul LTL, courier, express, and/or private transport, said transport vehicles including autonomous vehicles such as drones, trucks, bikes, cars, aircraft and ships.
[0093] The cargo logistics system also has the advantage that it can be configured to perform last minute changes or transport optimizations. For example, in case of deviations between expected and real volumes per destination or last minute changes of customers, the cargo logistics system, in particular its tracking system, may be configured to instruct the vehicle or vehicles to pick, rearrange, or single out cargo receptacles from cargo receptacle carts having a destination for direct or express shipment routed separately. Another advantage is that individual shipments can be moved out or into a cargo receptacle cart or cargo storage unit without unloading and loading of the whole cargo receptacle cart or cargo storage unit.
[0094] In a variation, the cargo logistics system, in particular its tracking system is configured to determine the timing and sequence of cargo deliveries, wherein exact shipment information and storage location of cargo receptacles and cargo receptacle carts on the transport vehicles are available to the tracking system, in particular the transport management system. Based thereon, the tracking system is configured to determine what cargo shall be delivered, how, and when. Compared to today's last mile delivery systems, where drivers manually sort cargo into delivery trucks, it is possible to save a lot of time and labor. Localizing cargo receptacles and cargo receptacle carts, the cargo logistics system can automatically update shipment status of each shipment.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Woodrow et al. (US 2019/0333390) – Discloses use of a transfer hub to facilitate the delivery of assets.
Shih et al. (US 2020/0183414) – Discloses an automated vehicle for autonomous last-minute deliveries.
	Baalke et al. (US 11,222,299) – Discloses indoor deliveries by autonomous vehicles.
	Vain et al. (US 2020/0353625) – Uses robotic retrieval to load parcels onto a delivery vehicle. 
	Patel et al. (US 2020/0357040) – Distributes retail orders using a hub and spoke arrangement and uses carts and slots to facilitate transport and storage of the retail orders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683